DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







The limitations of dependent claims require multiple references to be used for various rejections of independent claims.



Claims 1-3, 15, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (U.S. Patent No. 9,048,168).
Regarding to claim 1, Kwon teaches a substrate, configured to receive a plurality of micro elements on a earner board, comprising:
a body having a first surface (Fig. 25, element 1400);
a first conductive bump, disposed on a central portion, having a first volume (Fig. 25, please see the attached figure with annotates); and
a second conductive bump, disposed on a peripheral portion, having a second volume (Fig. 25, please see the attached figure with annotates);
wherein a transfer area is defined within the first surface, and the central portion and the peripheral portion is defined within the transfer area (Fig. 25, the transfer area is the area under package 1700);
wherein the first volume is different from the second volume (Fig. 25, please see the attached figure with annotates).

    PNG
    media_image1.png
    876
    1717
    media_image1.png
    Greyscale

Regarding to claim 2, Kwon teaches the first conductive bump has a first thickness, the second conductive bump has a second thickness, and when the first volume is smaller than the second volume, the first thickness is smaller than the second thickness (Fig. 25, first conductive bump has smaller volume and smaller thickness).
Regarding to claim 3, Kwon teaches the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and the first contact area and the second contact area are the same (Fig. 25, the contact areas of the bumps are the same).
Regarding to claim 15, Kwon teaches a substrate, configured to receive a plurality of micro elements on a carrier board, comprising:
a body having a first surface, defining a transfer area (Fig. 25, element 1400);
a first conductive bump, disposed within the transfer area, having a first cross sectional shape (Fig. 25, please see the attached figure with annotates); and
a second conductive bump, disposed within the transfer area, having a second cross sectional shape (Fig. 25, please see the attached figure with annotates);
wherein a center point is defined within the transfer area (Fig. 25, please see the attached figure with annotates);
wherein the first cross-sectional shape is different from the second cross-sectional shape, and the distance between the first conductive bump and the center point is smaller than the distance between the second conductive bump and the center point (Fig. 25).

    PNG
    media_image2.png
    878
    1716
    media_image2.png
    Greyscale

Regarding to claim 20, Kwon teaches a display device (recitation in preamble is not given patentable weight), comprising a substrate, comprising:
a body having a first surface, defining a transfer area (Fig. 25, element 1400);
a first conductive bump, disposed within the transfer area, having a first volume and a first cross sectional shape (Fig. 25, please see the attached figure with annotates); and
a second conductive bump, disposed within the transfer area, having a second volume and a second cross sectional shape (Fig. 25, please see the attached figure with annotates); and
a plurality of micro elements respectively disposed on the first conductive bump and the second conductive bump (Fig. 25, elements 1340/1640);
wherein a center point is defined within the transfer area, and the distance between the first conductive bump and the center point is smaller than the distance between the second conductive bump and the center point (Fig. 25, please see the attached figure with annotates
wherein the first volume is different from the second volume, or the first cross-sectional shape is different from the second cross-sectional shape (Fig. 25, please see the attached figure with annotates).
Regarding to claim 21, Kwon teaches the area of the first conductive bumps bonds the micro element and the area of the second conductive bumps bonds the micro element are the same (Fig. 25, pads 1322 are same size).
Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lofgreen et al. (U.S. Patent Application Publication No. 2020/0146183).
Regarding to claim 1, Lofgreen teaches a substrate, configured to receive a plurality of micro elements on a earner board, comprising:
a body having a first surface (Fig. 5, element 503);
a first conductive bump, disposed on a central portion, having a first volume (Fig. 5, please see the attached figure with annotates); and
a second conductive bump, disposed on a peripheral portion, having a second volume (Fig. 5, please see the attached figure with annotates);
wherein a transfer area is defined within the first surface, and the central portion and the peripheral portion is defined within the transfer area (Fig. 25, the transfer area is the area under package 502);
wherein the first volume is different from the second volume (Fig. 25, please see the attached figure with annotates).

    PNG
    media_image3.png
    812
    1319
    media_image3.png
    Greyscale

Regarding to claim 8, Lofgreen teaches the first conductive bump has a first thickness, the second conductive bump has a second thickness, and when the first volume is larger than the second volume, and the first thickness is larger than the second thickness. (Fig. 5, first conductive bump has larger volume and larger thickness).
Regarding to claim 9, Lofgreen teaches the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and the first contact area and the second contact area are the same (Fig. 5).
Claims 1-2, 4, 6-7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyagi (U.S. Patent No. 7,091,619).
Regarding to claim 1, Aoyagi teaches a substrate, configured to receive a plurality of micro elements on a earner board, comprising:
a body having a first surface (Figs. 6A-C, element 81
a first conductive bump, disposed on a central portion, having a first volume (Figs. 6A-C, element 87); and
a second conductive bump, disposed on a peripheral portion, having a second volume (Figs. 6A-C, element 89a);
wherein a transfer area is defined within the first surface, and the central portion and the peripheral portion is defined within the transfer area (Figs. 6A-C, the transfer area is area under element 91);
wherein the first volume is different from the second volume (Figs. 6A-C, 87 is different from 89b).
Regarding to claim 2, Aoyagi teaches the first conductive bump has a first thickness, the second conductive bump has a second thickness, and when the first volume is smaller than the second volume, the first thickness is smaller than the second thickness (Figs. 6A-C, first conductive bump has smaller volume and smaller thickness).
Regarding to claim 4, Aoyagi teaches the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and when the first volume is smaller than the second volume, the first contact area is smaller than the second contact area (Figs. 6A-C, the contact areas the first conductive bump is smaller than the contact area of the second conductive bump).
Regarding to claim 6, Aoyagi teaches another first conductive bump (Figs. 6A-C, another bump 87 under and on other side of chip 86), the two adjacent first conductive bumps are separated by a first distance, and the adjacent first conductive bump and the adjacent second conductive bump are separated by a second distance, when the first volume is smaller than the distance between two bumps 87 is larger than the distance between bump 87 and bump 89b).
Regarding to claim 7, Aoyagi teaches another second conductive bump (Figs. 6A-C, element 89a), when the first volume is smaller than the second volume, the interval between the two adjacent first conductive bumps is larger than the interval between the two adjacent second conductive bumps (Figs. 6A-C, distance between two bumps 87 is larger than the distance between bump 89a and bump 89b).
Regarding to claim 15, Aoyagi teaches a substrate, configured to receive a plurality of micro elements on a carrier board, comprising:
a body having a first surface, defining a transfer area (Figs. 6A-C, element 81);
a first conductive bump, disposed within the transfer area, having a first cross sectional shape (Figs. 6A-C, element 87); and
a second conductive bump, disposed within the transfer area, having a second cross sectional shape (Figs. 6A-C, element 89a);
wherein a center point is defined within the transfer area (Figs. 6A-C, the center position of on the surface of element 81);
wherein the first cross-sectional shape is different from the second cross-sectional shape, and the distance between the first conductive bump and the center point is smaller than the distance between the second conductive bump and the center point (Figs. 6A-C, the first bump is closer the center point than the second bump).
Claims 1 and 4-5 are rejecteda)(1) as being anticipated by Zheng et al. (U.S. Patent No. 8,952,532).
Regarding to claim 1, Zheng teaches a substrate, configured to receive a plurality of micro elements on a earner board, comprising:
a body having a first surface (Fig. 6B, element 108);
a first conductive bump, disposed on a central portion, having a first volume (Fig. 6B, the center bump V2); and
a second conductive bump, disposed on a peripheral portion, having a second volume (Fig. 6B, the edge bump V2);
wherein a transfer area is defined within the first surface, and the central portion and the peripheral portion is defined within the transfer area (Fig. 6B, the transfer area is area under element 104);
wherein the first volume is different from the second volume (Fig. 6B, the bumps have different sizes).
Regarding to claim 4, Zheng teaches the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and when the first volume is smaller than the second volume, the first contact area is smaller than the second contact area (Fig. 6B, the center bump is smaller and have smaller contact area).
Regarding to claim 5, Zheng teaches the first conductive bump has a first thickness, the second conductive bump has a second thickness, and the first thickness and the second thickness are the same (Fig. 6B, bumps V2 have same thickness).
Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (U.S. Patent No. 8,952,532) (different embodiment is used for this rejection).
Regarding to claim 1, Zheng teaches a substrate, configured to receive a plurality of micro elements on a earner board, comprising:
a body having a first surface (4A, element 102);
a first conductive bump, disposed on a central portion, having a first volume (4A, the center bump); and
a second conductive bump, disposed on a peripheral portion, having a second volume (4A, the edge bump);
wherein a transfer area is defined within the first surface, and the central portion and the peripheral portion is defined within the transfer area (4A, the transfer area is area under element 101);
wherein the first volume is different from the second volume (Fig. 4A, the bumps 130 have different sizes).
Regarding to claim 10, Zheng teaches the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and when the first volume is larger than the second volume, the first contact area is larger than the second contact area (Fig. 4A, the center bump is bigger and have larger contact area).
Regarding to claim 11, Zheng teaches the first conductive bump has a first thickness, the second conductive bump has a second thickness, and the first thickness and the second thickness are the same (Fig. 4A, the bumps have same thickness).
Claims 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (U.S. Patent No. 5,641,946).
Regarding to claim 15, Shim teaches a substrate, configured to receive a plurality of micro elements on a carrier board, comprising:
a body having a first surface, defining a transfer area (Fig. 5B, element 4
a first conductive bump, disposed within the transfer area, having a first cross sectional shape (Fig. 5B, the third bump from left); and
a second conductive bump, disposed within the transfer area, having a second cross sectional shape (Fig. 5B, the first bump from left);
wherein a center point is defined within the transfer area ((Fig. 5B, the center position on the surface of element 4);
wherein the first cross-sectional shape is different from the second cross-sectional shape, and the distance between the first conductive bump and the center point is smaller than the distance between the second conductive bump and the center point (Fig. 5B, the bumps have different shapes, the first bump is closer the center point than the second bump).
Regarding to claim 16, Shim teaches the first conductive bump has a first volume, the second conductive bump has a second volume, and the first volume and the second volume are the same (Fig. 5B, the bumps have different shapes but same volume).
Regarding to claim 18, Shim teaches the first conductive bump has a first thickness, the second conductive bump has a second thickness, the first thickness is larger than the second thickness (Fig. 5B, the third bump is thicker than the first bump), the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and the first contact area is smaller than the second contact area (Fig. 5B, contact area of the third bump is smaller than contact area of the first bump).
Claims 15-17 are rejecteda)(1) as being anticipated by Jiang et al. (U.S. Patent No. 8,920,934).
Regarding to claim 15, Jiang teaches a substrate, configured to receive a plurality of micro elements on a carrier board, comprising:
a body having a first surface, defining a transfer area (Fig. 1C, element 18);
a first conductive bump, disposed within the transfer area, having a first cross sectional shape (Fig. 1C, second bump from left); and
a second conductive bump, disposed within the transfer area, having a second cross sectional shape (Fig. 1C, first bump from left);
wherein a center point is defined within the transfer area (Fig. 1C, the center position on the surface of element 18);
wherein the first cross-sectional shape is different from the second cross-sectional shape, and the distance between the first conductive bump and the center point is smaller than the distance between the second conductive bump and the center point (Fig. 1C, the bumps have different shapes, the first bump is closer the center than the second bump).
Regarding to claim 16, Jiang teaches the first conductive bump has a first volume, the second conductive bump has a second volume, and the first volume and the second volume are the same (Fig. 1C, the bumps have different shapes but same volume, please see Fig. 1B).
Regarding to claim 17, Jiang teaches the first conductive bump has a first thickness, the second conductive bump has a second thickness, the first thickness is smaller than the second thickness (Fig. 1C, the second bump is thinner than the first bump), the first conductive bump has a first contact area on the first surface, the second conductive bump has a second contact area on the first surface, and the first contact area is larger than the second contact area (Fig. 1C, contact area of the second bump is larger than contact area of the first bump).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lofgreen et al. (U.S. Patent Application Publication No. 2020/0146183), as applied to claim 1 above.
Regarding to claim 12, Lofgreen teaches another first conductive bump, the two adjacent first conductive bumps are separated by a first distance, and the adjacent first conductive bump and the adjacent second conductive bump are separated by a second distance, when the first volume is larger than the second volume (Fig. 5, the center bump). 

    PNG
    media_image4.png
    834
    1391
    media_image4.png
    Greyscale

In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding to claim 13, Lofgreen teaches another second conductive bump, when the first volume is larger than the second volume, the interval between the two adjacent first conductive bumps is smaller than the interval between the two adjacent second conductive bumps (Fig. 5, please see the attached figure above).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Patent No. 9,048,168), as applied to claim 1 above, in view of Lofgreen et al. (U.S. Patent Application Publication No. 2020/0146183).
Regarding to claim 14, Kwon is silent as to the Young's Modulus of the bumps. Lofgreen generally discloses Young's Modulus of material is dependent from the thickness (Fig. 5, [0037], last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon in view of Lofgreen to configure Young's Modulus of material according to the thickness, the first conductive bump has a first Young's modulus and the second conductive bump has a second Young's modulus, in order to increase flexibility, thus to prevent cracking. Kwon as modified does not disclose the first Young's modulus is larger than the second Young's modulus, however, it would have been In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Patent No. 9,048,168), as applied to claim 15 above, in view of Lofgreen et al. (U.S. Patent Application Publication No. 2020/0146183).
Regarding to claim 19, Kwon is silent as to the Young's Modulus of the bumps. Lofgreen generally discloses Young's Modulus of material is dependent from the thickness (Fig. 5, [0037], last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwon in view of Lofgreen to configure Young's Modulus of material according to the thickness, the first conductive bump has a first Young's modulus and the second conductive bump has a second Young's modulus, in order to increase flexibility, thus to prevent cracking. Kwon as modified does not disclose the first Young's modulus is larger than the second Young's modulus, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first Young's modulus to be larger than the second Young's modulus in order to allow greater extension at the peripheral portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 22, the prior art fails to anticipate or render obvious the claimed limitations including “the first conductive bump and the corresponding micro element has a first height from the substrate, the second conductive bump and the corresponding micro element has a second height from the substrate, and the first height is different from the second height” in combination with the limitations recited in claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VU A VU/Primary Examiner, Art Unit 2828